Title: To Benjamin Franklin from the Chevalier du Plessis, 17 February 1779
From: du Plessis, Thomas-Antoine Mauduit, chevalier
To: Franklin, Benjamin


Monsieur
le 17 fevrier 1779
Les Traductions que vous avez entre les mains, étant de L’interprete du Congrès, D’un homme qui possede L’esprit des deux Langues, j’ai Lieu de presumer qu’elles sont bien faites, je prends Donc la liberté de vous en envoyer Dexactment semblables aux premieres, et vous supplie de vouloir bien aussi les attester conformes aux originaux, ces papiers ne peuvent avoir de force que revetus de vôtre signature.
Mr Le Marquis de Gribeauval Directeur General de L’Artillerie m’a promis de me présenter vendredy ou samedy au ministre, et de tâcher de faire valoir auprès de lui pour mon avancement Les évenements qui me sont arrivés dans la deffense des droits de vôtre patrie, il croit quil seroit avantageux que vous me donniez une attestation ainsi que vous me L’avez promis, comme quoy j’ai servi avec Zèle, et meme avec succès dans votre patrie; il me sera possible de tirer un Grand Avantage de mes services, si cette attestation est circonstanciée, et conçue en termes favorables, et je crois que vous le pouvez d’après Les pieces originales que vous avez entre Les mains sans sortir des bornes exactes de la verité.
J’ose esperer, Monsieur, que vous ne refuserez pas ce service a un homme qui a souvent exposé avec joie sa vie pour Deffendre la liberté Americaine, Mr le Docteur DuBourg a qui j’ai remis une lettre du docteur Ruth peut vous rendre compte Des Details qu’on lui envoie à mon sujet. J’ai tant eprouvé La bonté Du coeur des Americains, que j’espere que vous me pardonnerez le trouble que je vous donne.
Je suis avec beaucoup de respect de votre Excellence le tres humble et tres obeissant serviteur
LE Chv DE Mauduit Duplessis

P.S. Si vous pouvez sans vous troubler m’envoyer par le porteur les traductions, attestèes. Je vous serois obligé je loge a l’hôtel Saint Thomas rüe Saint Thomas du louvre.

 
Addressed: A Son Excellence / Monsieur Franklin ministre / plenipotentiaire des ètats-unis de / L’Amerique A La cour de Versailles / A Passy
